Citation Nr: 1630633	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to March 26, 2010, for the grant of service connection for a right hip replacement, claimed as entitlement to an earlier effective date for convalescence following right hip surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran had active service with the United States Army from September 1961 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for a right hip total replacement, and assigned initial ratings - including an initial total (i.e., 100 percent) evaluation. The Veteran appealed from the effective date assigned, styling his appeal as one for an earlier effective date for the award of a temporary total evaluation. Since that time, original jurisdiction over the appeal has been transferred to the RO in New York, New York.


FINDING OF FACT

A claim for service connection for right hip replacement was received by VA on March 26, 2010, and no communication prior to this date can be construed as an express or implied claim for the same benefit.


CONCLUSION OF LAW

The criteria for an effective date prior to March 26, 2010, for the grant of service connection and assignment of a total evaluation for right hip replacement have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400(b)(2) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeal arises from an appeal of the effective date established following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). Adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. As explained in greater detail below, the Veteran's claim is being denied on an undisputed factual basis. Thus, further factual development - including providing a VA examination - cannot lead to an award of the benefit sought, and there is no additional duty to assist in development of the claim. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

Earlier Effective Date, Prior to March 26, 2010, for the Establishment of Service Connection for Right Hip Replacement Associated with Severe Degenerative Disc Disease of the Lumbar Spine 

On March 17, 2009 the Veteran underwent a right hip replacement, and on March 26, 2010, VA received a statement from him asserting that his "need for a right hip replacement in 2009 . . . was secondary to [his] back condition." This statement was accepted as a claim for service connection of the right hip replacement, and in the January 2011 decision on appeal, service-connection for residuals of the Veteran's right hip replacement were granted. The right hip replacement is rated under 38 C.F.R. § 4.7a, Diagnostic Code (DC or Code) 5054 (2015), which affords a 100 percent rating for the one year period following implantation of prosthetic hip. Based on the Code, the RO established a 100 percent rating, effective March 26, 2010 (the date VA received his claim) and a 30 percent rating effective May 1, 2010.

The Veteran asserts that he is entitled to a total, (100 percent), rating beginning on the date of his surgery in March 2009, pursuant to 38 C.F.R. § 4.30 (2015). Under that regulation, a total disability rating will be assigned - without regard to other provisions of the rating schedule - for treatment of a service-connected disability resulting in surgery necessitating at least one month of convalescence or with severe postoperative residuals, or immobilization by a cast without surgery. Although he has argued that he is entitled to an earlier effective date for the establishment of a temporary total evaluation, the Board must first determine whether the evidence warrants the establishment of an earlier effective date for the grant of service connection.

Generally, the effective date of an evaluation and award of compensation (e.g., service connection) will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2) (2015). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). 

At the time his claim was received, regulations defined that any communication indicating an intent to apply for a benefit under the laws administered by the VA may have been considered an informal claim provided it identified, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2015). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.

The Board has conducted a careful review and consideration of all communications from the Veteran and his representative prior to the effective date that was eventually established for the grant of service connection for his right hip replacement. However, the record fails to reveal any communication which may be interpreted as an intent - express or implied - to file a claim of service connection, and the Veteran has not suggested that such a communication was sent to VA. Again, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). Thus, as the date of claim was not prior to March 26, 2010, an effective date for the grant of service connection for right hip replacement - to include the establishment of a 100 percent rating - earlier than such date cannot be granted. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

In finding that there was no pending claim of service connection for right hip replacement prior to March 2010, the Board notes that VA treatment records documenting the Veteran's right hip replacement were constructively in VA's possession at the time that the right hip replacement was performed. Nonetheless, the records documenting the occurrence of a surgery do not amount to an informal claim, even under the low threshold provided by 38 C.F.R. § 3.157 (2015) (allowing that a report of examination or hospitalization will be accepted as an informal claim for benefits).

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than March 26, 2010 for the award of service connection for right hip replacement and grant of a 100 percent rating is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


